RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination filed on 7/5/2022 has been received. Applicant's submission filed on 5/31/2022 has been entered. In the response filed on 5/31/2022, claims 1, 25, and 30 were amended. 
Claims 1, 3, 4, 7, 25, 29, 30, and 34 are pending. 
Claims 2, 5, 6, 8-24, 26-28, 31-33, and 35-40 are canceled. 
Claims 1, 3, 4, 7, 25, 29, 30, and 34 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Domestic Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e). 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/129074, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a). MPEP 211.05.
Application No. 62/129074 fails to disclose the following limitations recited in claims 1 and 25: improving the nutritional value of hay and increasing the weight of livestock; providing a hay component comprising a legume cut pre-bloom, wherein the legume is alfalfa, clover, or a combination thereof; wherein the hay component is in a form consisting of loose hay, and wherein the hay component is free of straw; during baling, treating the hay component by spraying the hay with a composition consisting of cottonseed oil, to form the lipid treated hay feed product; wherein the cottonseed oil is present at 2% by weight of the lipid treated hay feed product and wherein the hay component is at 98% by weight of the lipid treated hay feed product; inhibiting the growth of microbes on the treated hay component; and increasing the weight of the livestock by feeding the treated hay component to the livestock, wherein, following consumption of the treated hay, the weight of the livestock fed the treated hay is increased more on average than another livestock animal not fed the treated hay.
Since Application No. 62/129074 fails to fully support the presently claimed invention, present claims 1, 3, 4, 7, 25, 29, 30, and 34 are not entitled to the benefit of the filing date of an earlier-filed application. Therefore, the effective filing date of the present claims is the filing date of application number PCT/US16/20947, i.e., 4 March 2016. 

Withdrawn Rejections
The 35 USC 103 rejections of claims 1, 3, 4, 7, 25, 29, 30, and 34 as obvious over Gombos in view of Burr and Marsalis, made of record in the office action mailed on 4/5/2022, have been withdrawn due to applicant’s amendment filed on 5/31/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25, 29, 30, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolrab, US 4,327,537; in view of Marsalis et al., Hay Quality, Sampling, and Testing; Becker et al., US 2010/0124586 A1; and/or Burr et al., US 2017/0202243 A1.
Regarding claims 1 and 25: Wolrab discloses forming bales (col. 2, ln. 33) of forage crops in the field where such crops are grown, wherein an additive substance is applied to the crops during the process of forming such packages for the purpose of sealing the package from moisture, adding nutrients and/or preventing spoilage (col. 2, ln. 25-31). Wolrab discloses a method for improving the nutritional value of hay (col. 2, ln. 41-48). Wolrab discloses providing a hay component (#32, fig 1-4, col. 3, ln. 34). Wolrab discloses the hay component is cut (col. 3, ln. 34). Wolrab discloses the hay component is in a form consisting of loose hay (cut and formed into a windrow in a conventional manner, col. 3, ln. 34-35).
Wolrab discloses treating the hay component during baling (col. 3, ln. 35-40; see also fig 2 and 5 illustrating spraying, #43, during the process of bailing) by spraying (col. 3, ln. 45) the hay with a composition (sealer, col. 3, ln. 40). 
Wolrab discloses inhibiting the growth of microbes and mold on the treated hay component (col. 2, ln. 43-44). 
“hay component comprising a legume cut pre-bloom, wherein the legume is alfalfa, clover, or a combination thereof” (claims 1 and 25); and negative limitation that the hay component is free of straw (claim 1, ln. 5-6; claim 25, ln. 5-6)
Wolrab discloses the hay component (#32, fig 1-4) is hay or other forage crop (col. 3, ln. 34). Wolrab discloses the hay component is cut (col. 3, ln. 34). 
Wolrab does not disclose the hay component is pre-bloom alfalfa. 
Marsalis is drawn to hay as a forage for animals (p. 1, Introduction). Marsalis discloses high-quality hay brings a good price for the grower and allows the dairy to feed less grain to cows (p. 1, col. 1, Introduction). Marsalis discloses alfalfa hay standards provide a distinction among classes of hay (p. 4, col. 2, last para). Marsalis discloses alfalfa hay quality guidelines (p. 5, Tables 2 and 3). Marsalis discloses “Supreme” quality is pre-bloom alfalfa exhibiting very high nutritive content; excellent color; and is free of damage, mold, dust, or foreign material (p. 6, col. 1, 1st para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to cut a hay or forage crop, feed livestock treated hay, as taught in Wolrab, wherein the hay is a alfalfa cur pre-bloom, as taught in Marsalis, to obtain a method for improving the nutritional value of hay wherein the component is alfalfa cut pre-bloom. One of ordinary skill in the art at the time the invention was filed would have been motivated to use alfalfa cut pre-bloom because it exhibits very high nutritive content; has excellent color; and is free of damage, mold, dust, or foreign material (p. 6, col. 1, 1st para).
spraying the hay with a composition consisting of cottonseed oil, to form the lipid treated hay feed product
Wolrab discloses forming bales (col. 2, ln. 33) of forage crops in the field where such crops are grown, wherein an additive substance is applied to the crops during the process of forming such packages for the purpose of sealing the package from moisture (col. 2, ln. 25-31). Wolrab discloses spraying (col. 3, ln. 45) the hay with a composition (sealer, col. 3, ln. 40). Wolrab discloses the composition (sealer) prevents moisture from entering or exiting the bale (col. 3, ln. 40-41). Wolrab discloses the composition (sealer) may be corn oil or soybean oil (col. 3, ln. 41). 
Wolrab does not disclose the (sealing) composition is cottonseed oil. 
Becker is drawn to feed compositions comprising a coating (abstract). Becker discloses a moisture barrier coating (para 0011). Becker discloses the moisture barrier coatings function by excluding moisture (para 0079). Becker discloses moisture barrier coatings are typically hydrophobic materials, such as lipids, fats, oils, and fatty acids (para 0080). Becker discloses moisture barrier coating lipids including soy oil, corn oil, and cottonseed oil (para 0084). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the composition (sealer) that prevents moisture from entering or exiting the bale, as taught in Wolrab, with cottonseed oil, as taught in Becker, to obtain a method for improving the nutritional value of hay comprising a step of treating hay with a composition consisting of cottonseed oil. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing a moisture barrier layer on the hay. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
With respect to the “consisting of” cottonseed oil phrase: It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use cottonseed oil because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Becker discloses the moisture barrier may be cottonseed oil (para 0084). As such, the selection of cottonseed oil is prima facie obvious. 
Additionally/alternatively, Wolrab discloses forming bales (col. 2, ln. 33) of forage crops in the field where such crops are grown, wherein an additive substance is applied to the crops during the process of forming such packages for the purpose of adding nutrients (col. 2, ln. 25-31). Wolrab discloses improving the nutritional value of hay (col. 2, ln. 41-48).
Wolrab does not disclose the (nutrient adding) composition is cottonseed oil. 
Burr is drawn to feeding animals fiber materials (abstract). Burr discloses the fiber material may be hay (para 0042). Burr discloses the composition includes a fat (para 0035). Burr discloses the fat may be from cottonseed oil (para 0035). Burr discloses the fat provides nutrients (para 0035). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat hay, as taught in Wolrab, with a fat that is cottonseed oil, as taught in Burr, to obtain a method for making a lipid treated hay feed product wherein the hay is treated with cottonseed oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to use cottonseed oil to provides nutrients (para 0035). 
With respect to the “consisting of” cottonseed oil phrase: It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use cottonseed oil because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Burr discloses the fat may be from cottonseed oil (para 0035). As such, the selection of cottonseed oil is prima facie obvious. 
Concentration of hay and lipid (claim 1, ln. 8-10; claim 25, ln. 8-10)
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, Wolrab discloses the composition (sealer) prevents moisture from entering or exiting the bale (col. 3, ln. 40-41). Becker discloses cottonseed oil as a moisture barrier coating (para 0084). Becker discloses the moisture barrier material to form a coating that is at least 2% w/w of the feed composition (para 0014). Additionally, Burr discloses the composition includes 0.2 wt. % to 15 wt. % of the fat (para 0036), which may be cottonseed oil (para 0035).
In the language of MPEP 2144.05 II, the concentration of cottonseed oil and hay represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, Wolrab discloses the composition (sealer) prevents moisture from entering or exiting the bale (col. 3, ln. 40-41). Becker discloses cottonseed oil as a moisture barrier coating (para 0084). Becker discloses the moisture barrier material to form a coating that is at least 2% w/w of the feed composition (para 0014). Additionally, Burr discloses the composition includes 0.2 wt. % to 15 wt. % of the fat (para 0036), which may be cottonseed oil (para 0035).
In the language of In re Levin, the concentration of cottonseed oil and hay represents the nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
feeding the treated hay component to the livestock
Wolrab discloses livestock are reluctant to eat hay that has mold, fungi, mildew, or the like (col. 1, ln. 45-50). Wolrab discloses feeding hay to livestock (col. 1, ln. 60-62). Wolrab discloses forming bales (col. 2, ln. 33) of forage crops in the field where such crops are grown, wherein an additive substance is applied to the crops during the process of forming such packages for the purpose of sealing the package from moisture, adding nutrients and/or preventing spoilage (col. 2, ln. 25-31). Wolrab discloses the purpose of the invention is to prevent spoilage of bales (col. 2, ln. 32-33 and 36-37) and to improve the nutritional value of hay (col. 2, ln. 41-48).
Wolrab does not expressly disclose feeding livestock the treated hay. 
However, feeding livestock the treated hay is obvious as a matter of common sense. Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. MPEP 2143. Common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning. MPEP 2143 E. A reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. MPEP 2143 E. As discussed above, Wolrab discloses livestock consume hay. Wolrab discloses the invention solves problems of hay spoilage and increases the nutritional value of hay. As such, it is nothing more than a matter of common sense for one having ordinary skill in the art at the time the invention was filed to feed livestock the hay treated by the method suggested in the prior art. Furthermore, one having ordinary skill in the art at the time the invention was filed would have been motivated to feed livestock the hay treated by the method suggested in the prior art because the prior art suggests bales of hay (alfalfa) that exhibits very high nutritive content; excellent color; and is free of damage, mold, dust, or foreign material (Marsalis, p. 6, col. 1, 1st para), wherein the bales are not spoiled (Wolrab, col. 2, ln. 32-33 and 36-37) and have improved the nutritional value (Wolrab, col. 2, ln. 41-48). 
Phrases “for improving the nutritional value of hay and increasing the weight of livestock” (claim 1); “increasing the weight of the livestock by feeding the treated hay component to the livestock, wherein, following consumption of the treated hay, the weight of the livestock fed the treated hay is increased more on average than another livestock animal not fed the treated hay” (claim 1); “for making a lipid treated hay feed product and increasing the weight of a livestock animal” (claim 25); and “feeding the lipid treated hay feed product to a livestock animal wherein, following consumption of the treated hay, the weight of the livestock fed the treated hay is increased more on average than another livestock animal not fed the treated hay” (claim 25)
 Wolrab discloses livestock are reluctant to eat hay that has mold, fungi, mildew, or the like (col. 1, ln. 45-50). Wolrab discloses feeding hay to livestock (col. 1, ln. 60-62). Wolrab discloses forming bales (col. 2, ln. 33) of forage crops in the field where such crops are grown, wherein an additive substance is applied to the crops during the process of forming such packages for the purpose of sealing the package from moisture, adding nutrients and/or preventing spoilage (col. 2, ln. 25-31). Wolrab discloses the purpose of the invention is to prevent spoilage of bales (col. 2, ln. 32-33 and 36-37) and to improve the nutritional value of hay (col. 2, ln. 41-48). Becker and/or Burr suggest the conventional nature of treating feed with cottonseed oil. 
The prior art does not express state the treatment and feeding increases the weight of the livestock and the weight of the livestock is increased more than livestock fed without treated hay. However, one having ordinary skill in the art at the time the invention was filed would expect the properties would naturally flow from the teaching of the prior art because the treatment prevents mold and fungi (Wolrab) and increases nutrients in the hay (Wolrab, Burr). 
Regarding claim 29: Wolrab discloses the spraying occurs by using a spray system (pump 22 which provides liquid under pressure from a tank 23 (FIG. 4) through a valve #24 to a spraying bar #25 having a plurality of nozzles #26, col. 3, ln. 23-32). 
Regarding claim 30: Wolrab discloses the spray system comprises a plurality of nozzles (col. 3, ln. 25) that spray (#26) the hay (#32) upon entry into the baler. Wolrab discloses the spray system may be configured with nozzles that spray the outer layers (col. 3, ln. 46) and the sides (col. 3, ln. 53) of the bale. Wolrab illustrates the spray system comprises nozzles (#26) across the width of the baler (see fig. 3 illustrating the spraying system from a top view). 
Wolrab does not expressly state the spray nozzles uniformly distribute the composition. 
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.
One having ordinary skill in the art at the time the invention would understand that Wolrab suggests uniformly distribute the composition for the following reasons. First, Wolrab discloses the composition seals the hay from moisture (col. 2, ln. 29-30). Second, Wolrab illustrates the spray system comprises nozzles (#26) across the width of the baler (see fig. 3 illustrating the spraying system from a top view). In order for the composition to seal the hay form moisture the sealer would be distributed across the hay. In other words, a system that did not distribute the composition across the hay would have areas that were not protected from moisture. 
Finally, the discussion of MPEP 2144.05 II applies here as above. In the language of MPEP 2144.05 II, the concentration of the concentration (uniform vs other than uniform) concentration/distribution represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 34: Wolrab discloses cattle (cows, col. 1, ln. 51). The reasoning to fed cows is the same reason as discussed in the “feeding the treated hay component to the livestock” portion of the rejections of claims 1 and 25 above. 

Claims 3, 4, 7, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolrab, US 4,327,537; in view of Marsalis et al., Hay Quality, Sampling, and Testing; Becker et al., US 2010/0124586 A1; and/or Burr et al., US 2017/0202243 A1; as applied to claims 1, 25, 29, 30, and 34 above, and in further view of Gombos et al., US 2002/0068118 A1. 
Wolrab in view of Marsalis, Becker, and Burr is relied on as above. Wolrab discloses the hay component (#32, fig 1-4) is hay or other forage crop (col. 3, ln. 34).
Wolrab in view of Marsalis, Becker, and Burr does not disclose the hay component further comprises one or more of grass, pasture forbs, oats, barley, or wheat. 
Gombos discloses a method for improving the nutritional value of hay (para 0014). Gombos discloses providing a hay component in the form of loose hay (para 0038). Gombos discloses treating the hay by adding fortifying agents (para 0037). Gombos discloses the treating occurs during the baling process (para 0039 disclosing the treating and baling process occurs in the same piece of equipment, which is interpreted as being within the breadth of the recited “during baling”). Gombos discloses the treated hay is formed into bales (para 0038). Gombos discloses feeding livestock with the treated hay (para 0034). Gombos discloses hay may be grasses and other fodder that can be formed into a bale (para 0029). Gombos discloses the term hay includes grasses like Bermuda, Kline grass, rye, fescue, and timothy (para 0029). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bale a hay that comprises hay or other forage crop, as taught in Wolrab, wherein the hay or other forage crop comprises grasses like Bermuda, Kline grass, rye, fescue, and timothy, as taught in Gombos, to obtain a method for making a lipid treated hay feed product wherein the hay comprises grasses like Bermuda, Kline grass, rye, fescue, and timothy because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the prior art discloses the conventional nature of treating hay. The prior art recognizes the conventional nature of hay that can be grasses like Bermuda, Kline grass, rye, fescue, and timothy. As such, the selection of grasses like Bermuda, Kline grass, rye, fescue, and timothy to make an animal feed hay is prima facie obvious. 
Regarding claim 7: Claim 7 depends from claim 3. Claim 3 recites an alternative limitation that the hay further includes one or more of grass, pasture forbs, oats, barley, or wheat. Claim 7 represent a further limitation of the alternative elements of claim 3. In the present case, Gombos discloses the hay may be components other than oat, barley, and wheat plant (e.g., Bermuda, Kline grass, rye, fescue, and timothy gasses, para 0029). As such, it is not required that meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
Regarding claim 34: Gombos discloses hay can be fed to cattle and livestock (para 0034). 

Response to Arguments
Applicant's arguments filed 5/31/2022 have been considered but are moot in view of the new grounds of rejection. 
Applicant's arguments with respect to Burr are not found persuasive. Applicant argues there is no motivation to select cottonseed oil from the oils disclosed in Burr (remarks, p. 5-6). Examiner is not persuaded by this argument. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. The prior art is evidence that cottonseed oil is known as a moisture barrier (newly applied Becker reference) and as a nutrient (Burr). As such, the selection of the known material for one (or more) of its known uses is obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619